DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 2 is dependent on claim 1 which is a method claim. The preamble of the dependent claim is directed towards a product. It is unclear if the claim is intended to limit the method of claim 1 or whether it is intended to limit the product made by the method of claim 1. For the purposes of the action, claim 2 is considered as a method claim. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-9, and 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP H03-006309 (translation attached).
Regarding claims 1 and 9, the reference teaches making amorphous alloys. The reference teaches combining alkali hydrides with an iron containing solution (See Pg. 9 of translation). This can be considered as controlling a composition. The Fe would be reduced. This would read on step (I) sub step (iii). 
Regarding claim 2, the method of making the product (metal-based structure) is taught as discussed in claim 1. The use of Fe as the metal in the metal-based structure is common to the instant invention and that of the reference. Therefore, the hydride will naturally be expected to have an amorphous portion. 
Regarding claim 3, the reference uses KBH4 to reduce the iron (See Pg. 1, Abstract). The reads on 0.4 atomic % of hydrogen or more, because there are 4 hydrogen atoms and 3 other atoms so the atomic ratio is  0.75. The reference teaches alloys so there at least two metal atoms. This would mean the ratio is 0.5.
Regarding claims 5 and 6, this claim refers to the m within the sub-step ii of step I in claim 1. However, this step is optional. The reference teaches sub-step iii of step I. 
Regarding claims 7 and 8, the method of making the product (metal-based structure) is taught as discussed in claim 1. The use of Fe as the metal in the metal-based structure is common to the instant invention and that of the reference. The hydride will naturally be expected to have a non-diffusible hydrogen portion. This appears to be a property of the material. The step of heating the material to 200C for 2 minutes is not required because it is not recited as an active step. 
Regarding claims 11 and 12, the reference teaches heating the reaction by regulating and adjusting the temperature of the reducing agent solution (Pg. 8 first line).
Regarding claims 13 and 14, the reference teaches using KBH4 to reduce iron alloys including cobalt resulting in a composite alloy (See Abstract). 

Claim(s) 1-3, 5-9 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Badding et al. “High pressure chemistry of hydrogen in metal…”. 
Regarding claims 1 and 9, the reference teaches that the reaction between iron and hydrogen to make iron hydride (Abstract and Pg. 421 middle column first paragraph). The reference teaches combining iron that is a fluid with hydrogen (Pg. 421, right column, first para). This can be considered as a step for controlling a composition. The claim requires only one of the listed steps i-iii. Since a proton is added the iron would be reduced. This would read on step (I) sub step (iii).
Regarding claim 2, the method of making the product (metal-based structure) is taught as discussed in claim 1. The use of Fe as the metal in the metal-based structure is common to the instant invention and that of the reference. Therefore, the hydride will naturally be expected to have an amorphous portion. 
Regarding claim 3, in FeH the hydrogen atomic % would be 50%. 
Regarding claims 5 and 6, these claims refer to the m within the sub-step ii of step I in claim 1. However, this sub-step step is optional. The reference teaches sub-step iii of step I. 
Regarding claims 7 and 8, the method of making the product (metal-based structure) is taught as discussed in claim 1. The use of Fe as the metal in the metal-based structure is common to the instant invention and that of the reference. The hydride will naturally be expected to have a non-diffusible hydrogen portion. This appears to be a property of the material. The step of heating the material to 200C for 2 minutes is not required because it is not recited as an active step. 
Regarding claim 11, the reference teaches pressurizing the mixture which cases a visible change in the surface from smooth to granular (Pg. 421, right column, first paragraph).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP H03-006309 (translation attached).
Regarding claim 4, it would have been within the skill of a person of ordinary level of skill in the art to determine a suitable or optimal amount of hydrogen atomic ratio to include in the composition. The hydrogen ratio can be adjusted based on the selected metal used. 

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Badding et al. “High pressure chemistry of hydrogen in metal…”.
Regarding claim 4, it would have been within the skill of a person of ordinary level of skill in the art to determine a suitable or optimal amount of hydrogen atomic ratio to include in the composition. The hydrogen ratio can be adjusted based on the selected metal used. 

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
There is no teaching or suggestion from the prior art regarding applying a magnetic field to a mixture containing a metal based material being reduced with hydrogen, to control a shape anisotropy of the metal based material. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 6, 10, 13 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19, 20, 21, 22, 24 and 25  of U.S. Patent No 10,125,019.  Although the claims at issue are not identical, they are not patentably distinct from each other because they both require reducing a metal in a reducing liquid. 


Conclusion
Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to SYED TAHA IQBAL whose telephone number is (571)270-5857. The examiner can normally be reached M-F; 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED T IQBAL/           Examiner, Art Unit 1736             


/STEVEN J BOS/          Primary Examiner, Art Unit 1736